DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           Claims 1-5 are allowed because of the inclusion of the limitations : 
                  a platen having first suction arrays each including at least a first suction hole having a first diameter and second suction arrays each including at least a second suction hole having a second diameter that is different from the first diameter, the first suction arrays and the second suction arrays being alternately arranged in a direction intersecting the transport direction;
            a suction fan configured to suck the print medium through frame portions each having one first suction array and one second suction array; and
            a shutter mechanism configured to open or close the frame portions stepwise.  
         which, asset forth in the claim combinations, are neither taught nor suggested by the prior art of record. 



 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Figs. 7-9 of Nuita et al disclose  an ink jet printer 
comprises a plurality of negative pressure generating chambers 16-1, 
16-2 and 16-3, suction holes 12, suction ports 14 and a plurality of shutters 
18, all provided at the drum 10.  The printer further comprises an open/close 
mechanism 25 and a suction fan 32 at the stationary side.  The shutters 18 are 
opened sequentially, from the down-stream of the direction Y in which a drum 10 
is rotated.  Negative pressures can thereby be generated in the negative 
pressure generating chamber 16-1, 16-2 and 16-3, in the order opposite to the 
direction in which the chambers are arranged in the rotating direction Y.

    PNG
    media_image1.png
    840
    710
    media_image1.png
    Greyscale


Yaneda (US 6406017) discloses a recording medium transportation apparatus that transports a recording medium held attracted to a belt by air suction, the recording medium can be transported stably with generation of curling at the side end of the recording  medium suppressed.  A plurality of suction holes generating suction force by 
air suction are formed at the belt.  A plurality of suction holes extending in 
one row over the belt running direction form hole rows.  Each hole row is set 
to be located corresponding to the width dimension of a paper sheet of the size 

When a sheet of respective size is placed on the belt, the side end of the 
width direction is drawn by suction holes. 
As shown in FIG. 6, belt 14 of the present embodiment has the size of 
suction holes 14a forming a row of holes at relative positions corresponding to 
each sheet size set larger than that of other suction holes 14a.  More 
specifically, suction holes 14a of the fourth row of holes L4, L4 corresponding 
to the post card size, suction holes of the sixth rows L6, L6 corresponding to 
the B5-size, suction holes of the seventh rows of L7, L7 corresponding to the 
A4-size, and suction holes of the ninth rows of L9, L9 corresponding to the 
A3-size are set larger (for example, the diameter is twofold) than other 
suction holes. 


    PNG
    media_image2.png
    721
    683
    media_image2.png
    Greyscale

 
(46)   According to the present invention, just side end portions of paper 
sheet P can adhere to belt 14 by a particularly large suction force.  This is 
because the suction force is increased as the opening area of suction hole 14a 
is larger.  By setting a large size of suction holes 14a that may correspond to 

adhere to belt 14.  Thus, curl generation can be prevented definitely. 
 
(47)   In the present embodiment, suction holes 14a of the eighth rows L8, L8 
corresponding to the B4-size are set to a small diameter.  However, suction 
holes 14a of the eighth rows L8, L8 can be set to have a large size, as shown 
in FIG. 7. 

 
 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUAN H TRAN/Primary Examiner, Art Unit 2853